       Case 3:20-cv-00005-DPM Document 30 Filed 12/01/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

SONOBIA PARKER,
Individually and on Behalf of
All Others Similarly Situated                                 PLAINTIFF


v.                         No. 3:20-cv-5-DPM

MAVERICK TUBE CORPORATION                                  DEFENDANT

                                 ORDER
     Joint motion, Doc. 29, noted and appreciated. The Court sees two
issues. First, the parties' proposed agreement contemplates settlement
of all asserted and potential wage-related claims, Doc. 29-1 at VIII, XIII,
& l(r). So far, so good. But the release appears to cover many other
kinds of claims, including those under common law, Title VII, the ADA,
and the FMLA. Doc. 29-1 at 2. This dissonance is concerning. Second,
the motion is silent about certification of a collective. The Court's
tentative thought is that it should take this step in any approval Order.
The Court welcomes the parties' thoughts.         Joint report due by 9
December 2020.
 Case 3:20-cv-00005-DPM Document 30 Filed 12/01/20 Page 2 of 2




So Ordered.


                            D.P. Marshall Jr.
                            United States District Judge




                             -2-
